Order filed December 4, 2012




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-12-00840-CV
                                    ____________

                          JOSEPH VILLAGOMEZ, Appellant

                                             V.

                          ANNABELLA RAMIREZ, Appellee


                        On Appeal from the 240th District Court
                                Fort Bend County, Texas
                         Trial Court Cause No. 12-DCV-196737


                                       ORDER

       The clerk’s record was filed October 25, 2012. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The
record does not contain the trial court’s order affirming the ruling of the associate judge.

       The Fort Bend County Clerk is directed to file a supplemental clerk’s record on or
before December 14, 2012, containing the trial court’s order affirming the ruling of the
associate judge.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM